Citation Nr: 0706098	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-39 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for arthritis (degenerative 
joint disease) in multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the denial of a previously 
denied service connection claim for degenerative joint 
disease of multiple joints and cervical spine.

In November 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  During 
the hearing, the veteran raised the issue of entitlement to 
an increased rating for the service-connected right fourth 
finger.  This issue is referred to the RO for further 
development and adjudication.

The reopened issue of service connection for arthritis in 
multiple joints and the cervical spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  In a decision dated August 2002, the RO denied reopening 
the previously denied claim of service connection for 
degenerative joint disease in multiple joints.  He was 
properly notified and did not file an appeal, and that 
decision became final.

3.  Evidence received since the August 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The August 2002 rating action is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for degenerative joint 
disease in multiple joints is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Because the claim to reopen the issue of service connection 
for degenerative joint disease in multiple joints is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied with respect to this 
issue.

Law and Regulations

In August 2002, the RO denied the claim of service connection 
for degenerative joint disease in multiple joints.  The RO 
found that the veteran's claimed degenerative joint disease 
claim was not well grounded because the evidence failed to 
establish that the veteran had a currently diagnosed 
condition that was related to his active duty service.  The 
veteran did not file a notice of disagreement concerning this 
action, and it became final.  As such, the August 2002 RO 
decision is the last, prior final decision.  

In September 2002, the veteran requested that his claim for 
service connection for arthritis in multiple joints be 
reopened.  The RO in its August 2003 rating action continued 
the denial of the previously denied claim. The veteran timely 
perfected his appeal of the August 2003 RO decision.  

In the first instance, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2005).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in May 2001.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Factual Background and Analysis

Evidence of record at the time of the August 2002 RO decision 
included the veteran's service medical records, private 
medical records, and VA medical records.

The veteran's enlistment physical examination in June 1957 
revealed no musculoskeletal abnormalities.  In fact, the 
reports of medical examination and reports of medical history 
dated in January 1960, March, 1960, April 1965, May 1966, and 
January 1972 were negative for any clinical finding of the 
musculoskeletal system, lower extremities, or spine.  
Amputation of the second joint of the first and second 
fingers of the right hand were noted to have exited prior to 
service, but otherwise, there were no findings reported with 
regard to the upper extremities on reports of medical 
examination listed above.  A review of the service medical 
records found no orthopedic complaints related to 
degenerative joint disease; a stiff neck with limitation of 
motion in July 1964 was attributed to a viral illness.  In 
September 1965, he complained of sore feet and ankles with no 
physical findings noted on examination.  In August 1966, he 
complained of weakness in the legs during physical training 
due to an old parachute injury.  There was no evidence of any 
organic disease.  He was placed on long distance running 
restriction for a 2-week period.  In October 1970, he fell 
and dislocated his left shoulder.  The shoulder was x-rayed 
and was then placed in a sling.  In April 1974, the veteran 
sustained a fracture to the right distal tibia (right ankle).  
In a May 1975 orthopedic report, x-rays revealed degenerative 
arthritis in the right ankle.  In a September 1975 entry, the 
veteran complained of right ankle pain and the examiner noted 
a history of degenerative arthritis in the right ankle 
secondary to an old fracture.  
The veteran waived his opportunity for a retirement physical 
examination.  

Post-service, the first medical evidence of record for any 
complaints of arthritis in the cervical spine or lower 
extremities arises in the veteran's VA medical records.  On 
VA examination in October 1977, the examiner noted residuals 
of left shoulder reduction, status post dislocation.  The 
veteran was found to have full range of motion in the spine 
and all other joints, to include the left shoulder.  X-rays 
of the left shoulder showed no evidence of fracture, 
dislocation, bone or joint abnormality.  There was no 
evidence of soft tissue calcification.  

In a May 1991 VA examination report, the veteran complained 
of arthritis in the right leg, left shoulder, and hands.  The 
veteran related his left shoulder pain to an in-service 
dislocation.  No physical findings for the left shoulder, 
hands, or right leg were reported by the examiner.  X-rays of 
the left ankle were normal.  The examiner noted diminished 
deep tendon reflexes of the bilateral knees.  

In a November 1995 VA outpatient treatment record, the 
veteran complained of arthritis in the knees, ankles, elbows, 
and hands.  The examiner considered these complaints to be 
degenerative joint disease in etiology.  X-rays of the 
bilateral knees showed minimal or questionable joint 
effusion, which suggested a mild degenerative joint disease 
or post-traumatic change of the soft tissue.  

A December 1996 x-ray report of the left shoulder was within 
normal limits.  In a September 1997 entry, the veteran was 
treated for complaints of multifocal joint pain in the left 
ankle, foot, bilateral knees, low back, neck, elbows, wrists, 
and hands.  He was diagnosed with multifocal arthralgias and 
mild degenerative arthritis in the shoulders, knees, elbows, 
wrists, hands, and left ankle.  Cervical and lumbar spine 
spondylosis was noted with no clinical radiculopathy found.  

In a March 1997 VA bone scan, the examiner noted findings 
consistent with mild degenerative changes in the knees, 
sternoclavicular joints, left shoulder, and spine.  

In a November 1997 VA x-ray of the cervical spine, 
degenerative changes productive of spondylosis and disc space 
narrowing were notes at C3-6 and possibly C-7.  Foramina 
encroachment was noted in the cervical spine at multiple 
levels with no fractures seen.  X-rays of the lumbar spine 
showed evidence of degenerative changes productive of minor 
spondylosis and apophyseal degenerative joint disease at L5-
S1.  No fractures were seen and disc spaces in the lumbar 
spine appeared to be maintained.  A March 1998 x-ray report 
of the left ankle showed minor degenerative joint disease 
with prominent calcaneal spur.  

On VA joints examination in November 1998, the veteran 
complained of pain in the left shoulder and knees.  Based on 
review of the claims file, which included previous x-ray 
reports, and physical examination findings, the diagnoses 
included degenerative joint disease of the left shoulder and 
left knee.  

The veteran's medical records from the Social Security 
Administration include an April 1996 disability determination 
wherein the veteran was found to be disabled due to coronary 
artery disease and a right ankle degenerative joint disease.

The Board has reviewed VA treatment records dated from 1999 
to 2000 in which the veteran complained of multiple joint 
pain.  Within these records are diagnoses of degenerative 
joint disease in multiple joints.  In a November 2001 nursing 
note, complaints of chronic hip pain was added to the list of 
joint pain complaints.  

Private medical records dated in March 2002 reflect a 
diagnosis of degenerative joint disease in the neck and left 
fourth finger.  The veteran was also treated for complaints 
of leg cramps of unknown etiology.  He noted that during his 
Vietnam service, he carried and installed telephone cables 
that were often wrapped around his body and neck causing 
pain.  He reported an onset of leg pain from having to jump 
off telephone poles from considerable heights in order to 
avoid enemy attacks.  On physical examination, the veteran 
had full range of motion in the cervical and lumbar spine, no 
hip abnormality with 5/5 motor strength in the bilateral 
upper and lower extremities.  X-rays showed evidence of 
severe cervical spondylosis with an upper kyphotic deformity.  
Hip and pelvis x-rays were normal.  The diagnosis was chronic 
left hip and thigh pain and severe multilevel cervical 
spondylosis with deformity.  

On VA joints examination in April 2002, the veteran's 
complaints were limited to the service-connected left 
shoulder, right knee, right ankle, and right ring finger.  No 
medical opinion was offered regarding the veteran's multiple 
joint degenerative arthritis claim.  

In August 2002, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for degenerative joint 
disease of multiple joints.  No notice of disagreement was 
received, and the decision became final. 

The evidence received since that decision includes: VA 
treatment records from 2001 to 2003 that reflect the 
veteran's ongoing complaints of neck pain.

In a July 2004 narrative report from the veteran's private 
doctor, it was noted that the veteran's complaints of joint 
stiffness and pain "can certainly result from the years of 
laying telephone cable while in military service."  The 
examiner opined that "even without severe findings on 
radiographs, people can experience significant and permanent 
joint pain from such labor" and that it was "not uncommon 
for heavy labor to accelerate degenerative disc disease or 
degenerative joint disease."  The examiner concluded that 
the veteran's military service could have resulted in 
degenerative disease in the cervical and lumbar spine without 
or without severe radiographic findings.  

During his November 2006 hearing before the undersigned, the 
veteran reported having neck problems in the 1960's during 
his active duty service.  He did not recall when he first 
started receiving medical treatment for his complaints of 
multiple joint arthritis after his separation from military 
service, but he indicated that he received current and 
ongoing treatment for these symptoms.  His complaints of 
joint pain involved the neck, low back, knees, hips, wrists, 
elbows, and ankles.  The veteran testified that he had not 
worked since 1994, but that his post-service employment 
consisted of working as a corrections officer.  He sustained 
no post-service injuries, other than problems involving his 
service-connected right ankle, for which he was, in part, 
awarded SSA disability benefits in April 1996.  He stated 
that his medical treatment was through the Temple VA medical 
system.  

Since the August 2002 RO decision, the Board notes that the 
etiology opinion offered by the veteran's private doctor in 
July 2004 is significant in that it presents positive 
evidence that the veteran's current complaints of multiple 
joint arthritis could be related to the veteran's military 
service.  

Specifically, the private doctor opined that the veteran's 
extensive in-service history of laying telephone cables and 
rigors of this specialty could have resulted in the 
degenerative disease in multiple joints, despite radiographic 
findings.  This medical report is not cumulative and 
redundant of previously considered records, and relates to an 
unestablished fact necessary to substantiate the claim; it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for degenerative 
arthritis in multiple joints.  Accordingly, a basis to reopen 
the claim of service connection for this claim has been 
presented.  The claim is therefore reopened for a de novo 
review on the merits.


ORDER

New and material has been received to reopen the claim for 
service connection for degenerative joint disease in multiple 
joints; to this limited extent, the appeal is granted.


REMAND

At the outset of this discussion, the Board notes that in 
March 1996, the RO provided the veteran with a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the information 
or evidence needed to establish a disability rating and 
effective date for the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the veteran contends that he has degenerative 
joint disease in multiple joints as a result of active 
service.  The Board notes that, in pertinent part, the 
veteran is currently service-connected for disabilities of 
the left shoulder, right ankle, right knee, and right fourth 
finger.  His current claim is for degenerative joint disease 
in the spine, hands, wrists, elbows, left knee, and lower 
extremities.  

The veteran testified to a 20-year history of laying 
telephone cable.  During the Vietnam War, he was subjected to 
carrying cable that was wrapped around his neck and body, and 
that in order to avoid being shot while servicing telephone 
poles, he would jump from considerable heights, all of which 
caused him to develop multi-joint pain.  

In a July 2004 narrative examination report from the 
veteran's private doctor, a positive nexus opinion was 
provided which linked the his multi-joint arthritis to 
military service.  However, this opinion was based upon the 
veteran's narrative history and physical examination, but not 
based upon a review of the claims file.  

Further, in November 2006, the veteran testified to ongoing 
VA medical treatment for his claimed multiple joint arthritis 
through the Temple VA Medical Facility (VAMC) in Temple, 
Texas.  The claims file contains VA medical evidence dated as 
recently as 2003.  Additional records, if any, are in the 
constructive possession of VA and must therefore be located 
and associated with the veteran's claims file.

Based upon the foregoing, the Board finds additional 
development is required to include obtaining outstanding 
treatment records, as well as, a medical opinion as to 
etiology of the veteran's claimed multiple joint arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also contact the 
Temple VAMC to obtain any medical 
records of treatment for arthritis in 
multiple joints dated since 2003.  

2.  Thereafter, the veteran's claims 
file should be referred to a VA 
orthopedic specialist.  The examiner 
should note a review of the claims 
folder in the report, to include a 
review of the service medical records 
and post-service medical records, 
specifically the July 2004 opinion 
expressed by the veteran's private 
doctor.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  

The examiner should offer an opinion as to 
the likely etiology of any claimed 
degenerative arthritis of the cervical 
spine, lumbar spine, polyarthritis of the 
non-service connected hands, wrists, 
elbows, right shoulder, and lower 
extremities (excluding the service-
connected right ankle and right knee).  
The examiner should then offer an opinion 
as to whether it is at least as likely as 
not that each finding of current 
degenerative arthritis is related to his 
active duty service.  

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for multiple joint degenerative 
arthritis.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


